Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group IV claim 16 in the reply filed on 31 May 2022 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. Applicant has canceled claims 1-15 (Groups I-III) and added new claims 17-22 which depend from claim 16. An Action on the merits of claims 16-22 is contained herein below.

Priority
This application is a 371 of PCT/KR2019/008438 filed 07/09/2019. This application claims foreign priority to REPUBLIC OF KOREA 10-2018-0079534 filed 07/09/2018 and to REPUBLIC OF KOREA 10-2018-0126283 filed 10/22/2018, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of accelerating hair growth, does not reasonably provide enablement for the method of preventing alopecia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
(A) The breadth of the claims
(B) The level of one of ordinary skill
(C) The amount of direction provided by the inventor
(D) The existence of working examples
 (E) The level of predictability in the art
 (F) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	Nature of the Invention
	The instant claims are drawn to a method for preventing alopecia or accelerating hair growth in the scalp of a subject via administration of a composition comprising at least one compound selected from rhaponticin, rhein, chrysophanol or physcion-8-O-D-glucopyranoside, or a salt, hydrate or solvate thereof as an active ingredient.
	The breadth of the claims
The instant claims are drawn to a method for preventing alopecia. The term prevention has not been defined in the specification. In the absence of a definition of the said term, the ordinary dictionary meaning is used. The ordinary dictionary meaning (Dictionary.com) of prevention is to keep from happening. In the instant case prevention means keeping alopecia from happening in a subject. Prevention is seen to include the administration of the instant compositions comprising the claimed compound(s) to a healthy subject, and subsequent exposure to conditions that would cause alopecia, wherein the said compounds prevent said exposure from manifesting itself in said subject.

	The amount of direction provided by the inventor
	The background section of the specification cites references for causes of hair loss. There are no references to prevention.
	The existence of working examples
The working examples set forth in the instant specification are drawn to the effect of the claimed active ingredients on inhibiting alopecia and inducing hair thickening in human subjects. The examples provided show that the instant compounds can be used for inducing hair growth. There are no examples in vivo or in vitro, to show that the instant compounds can prevent alopecia. There are no correlative prior art procedures disclosed either. 
The level of Predictability in the Art
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427.2d 833, 166 USPQ (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary to satisfy the statute. 
According to Amin et al (Journal of Saudi Society of Dermatology & Dermatologic Surgery, 2013, 17, 37-45), alopecia is a condition of multifactorial etiology, including genetic predisposition and an environmental trigger (page 39, Fig. 2 and Part 3).
“Preventing” as recited in the instant claims, is interpreted to mean the complete and total blocking of all symptoms of a disorder/condition (alopecia in the instant case) for an indefinite period of time.  Prevention is seen to include the administration of the instant active agents to mammal, and subsequent exposure to conditions that would cause alopecia, wherein the said compounds prevent said exposure from manifesting itself in said mammal so exposed. Any therapy which merely reduces the number or severity of symptoms, or which is effective for a period shorter than the subject’s remaining lifespan, is considered to be ineffective at preventing alopecia. In general, preventing disorders/conditions linked to an outside stimulus or insult according to the definition of prevention given above is not possible as any so-called preventive effects of a drug therapy are expected to cease when the drug is cleared from the patient’s system.  More generally, prevention of alopecia in the sense being used herein is not a recognized clinical outcome in the art, as no treatment is perfectly effective. One of ordinary skill in the art will not extrapolate the results for treatment for hair loss to prevention, especially in view of Amin et al. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to represent the method of prevention of alopecia as recited in the instant claims. 
Thus, the specification fails to provide sufficient support for preventing alopecia as recited in the instant claims.
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for ideas that may or may not be workable”. 
Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, there is no assurance of success in preventing alopecia as recited in the instant claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohno (US 2009/0104295 A1).
Kohno teaches a method of accelerating hair growth in a subject via administration of compound of ingredients 3 (para 0136-0137; Fig. 4; the method of claim 16). The compound of ingredients 3 has powders of Polygonic Multifori Radix (para 0118). Polygoni Multifori radix includes rhein, chrysophanol as ingredients (para 0043; the active agents recited in claims 16-18). The teachings of Kohno also read on claims 21 and 22. Claims 21 and 22 recite the wherein clause. The wherein clause here merely recites the intended result of a process step positively recited. See MPEP 2111.04. Therefore, the prior art method anticipates claims 21-22.
Therefore, Kohno anticipates claims 16-18 and 21-22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohno (US 2009/0104295 A1).
The teachings of Kohno are set forth above. Kohno does not expressly teach a composition comprising rhaponticin and physcion-8-O-D-glucopyranoside as active agents in its composition for use in the method of accelerating hair growth (as in claim 19) and the percentage range for the active ingredients as in claim 20.
However, Kohno teaches that its polygoni Multiflori Radix includes physcion, 2,3,5,4-tetrahydroxystilbene-2-O-beta-D-glucoside, chrysophanol and its glucopyranoside (para 0043). The dosage recommended is a total of 8g/day (para 0120). 
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, Kohno teaches the use of hydroxy stilbene glucosides and the aglycone chrysophanol and its glucoside as active agents. This is a suggestion that structurally close stilbene type compound like rhaponticin and the glucoside of physcion are also potential active agents that can be used in the method. Therefore, one of ordinary skill in the art will find it obvious to include rhaponticin and physcion-8-O-D-glucopyranoside also as active ingredients in the composition and use in the claimed method. It is well within the skill level of the artisan to adjust the percentage range as in claim 20 using the amount taught by Kohno as a starting point for the purpose of optimization of the beneficial effects.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Product/method improvement is the motivation. The claimed active ingredients do not have side effects (Kohno-Abstract).

Conclusion
1. Pending claims 16-22 are rejected.
2. Claims 1-15 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623